DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 5/19/2021.
Claims 21-34 and 41-46 are pending. Claims 1-20 and 35-40 are cancelled. Claims 21 and 41 are currently amended. Claims 21, 29 and 41 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 5/19/2021, with respect to 112 Rejections, as indicated in line number 2 of the office action mailed 3/9/2021, have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicants’ arguments and amendments, filed 5/19/2021, with respect to Prior Art Rejections for independent claim 41, as indicated in line number 3 of the office action mailed 3/9/2021, have been fully considered and are persuasive.  The rejections have been withdrawn, and the claim is allowed as noted below in the section “Allowable Subject Matter”.
Applicants' arguments and amendments, filed 5/19/2021, with respect to independent claim 21, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the combined teachings of Choi and Sasaki as noted below in the rejection of independent claim 21.


A.	Prior-art rejections based at least in part by Choi

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 21, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2006/0141653 A1) in view of Sasaki et al. (US Patent No. 5,861,675, hereinafter “Sasaki”).
Regarding be independent claim 21, Figure 12 of Choi discloses a device comprising: 
an image sensor element 12 (“photodiode”- ¶0036) disposed in a substrate 10 (“substrate”- ¶0036); and 
a metal layer stack 18/24/26 (collectively 18, 24 and 26) disposed over the substrate 10, wherein the metal layer stack 18/24/26 includes: 
a first metal pillar 18/24/26 (collectively 18, 24 and 26, specifically the right stack of 18/24/26) and a second metal pillar 18/24/26 (collectively 18, 24 and 26, specifically the left stack of 18/24/26) having a gap 68 (“opening”- ¶0095; see Fig. 11 for notation) therebetween that is aligned with the image sensor element 12, and 
wherein the first metal pillar 18/24/26 and the second metal pillar 18/24/26 each include a first metal layer 26 (“first ancillary wire... copper”- ¶0046) disposed directly on a second metal layer 24 (“barrier metal material layer pattern”- ¶0051), the first metal layer 26 includes a first metal (i.e., copper- ¶0046), and the second metal layer 24 includes a second metal (i.e., titanium or tantalum- ¶0049).

Sasaki discloses a device comprising a barrier metal which is comprised of a tungsten nitride film containing fluorine such that it includes a second metal (i.e., tungsten) and fluorine (see Abstract).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi such that wherein the barrier metal of the second metal layer is comprised of a tungsten nitride film containing fluorine such that the second metal layer includes a second metal (i.e., tungsten) and fluorine as taught by Sasaki for the purpose of utilizing a suitable and well-known composition for a barrier metal which has good step coverage (see Sasaki Abstract).
Regarding claim 25, Figure 12 of Choi discloses wherein the first metal pillar 18/24/26 and the second metal pillar 18/24/26 each further a third metal layer 18 (“first contact”- ¶0042, which can be formed of titanium- ¶0040) disposed between the second metal layer 24 and the image sensor element 12, the third metal layer 18 including a third metal (i.e., titanium- ¶0040).
Regarding claim 27, Figure 12 of Choi discloses the device further comprising a dielectric layer 70 (“insulation layer”- ¶0100) that fills the gap 68 between the first metal pillar 18/24/26 and the second metal pillar 18/24/26.
Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Choi and Sasaki in further view of Yun et al. (US 2013/0264671 A1, hereinafter “Yun”).
 claim 22, the combined teachings disclose wherein the first metal, which is part of wire 26, is copper (Choi ¶0046) and the second metal is tungsten (see Sasaki Abstract).
The combined teachings do not expressly disclose wherein the first metal is tungsten.
Figure 1 of Yun discloses a device comprising a wire 50 (“wiring layer”- ¶0081) comprising a first metal, wherein the first metal is copper or tungsten (¶0081).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the first metal is tungsten as taught by Yun for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable composition for a wiring element of a semiconductor device which is known in the art (Yun ¶0081).
Regarding claim 26, the combined teachings including Yun (see above in the rejection of claim 22) disclose wherein the first metal and the second metal are the same (i.e., tungsten) (see combined teachings including Yun) and the third metal (i.e., titanium) (Choi ¶0040) is different than the first metal and the second metal.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Choi and Sasaki in further view of Park (US 2015/0255495 A1).
Regarding claim 28, Figure 12 of Choi discloses wherein the substrate 10 includes a first surface opposite a second surface, wherein the image sensor element 12 is disposed at the second surface of the substrate 10 and the metal layer stack 18/24/26 is disposed over the second surface of the substrate 10.

Park discloses a device comprising an image sensor element 121 (“photodiode”- ¶0056) disposed in a substrate 110 (“substrate”- ¶0056), wherein the substrate 110 includes a first surface FS (“front surface”- ¶0056) opposite a second surface BS (“back side”- ¶0056), wherein the image sensor element 121 is disposed at either the first surface FS or second surface BS of the substrate 110 (¶0056).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combined teachings such that wherein the image sensor element is disposed at the first surface of the substrate as taught by Park for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known configuration and positioning of the image sensor element within the substrate.
B.	Prior-art rejections based at least in part by Choi (different interpretation)

Claim Rejections - 35 USC § 103
Claims 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (different interpretation) in view of Sasaki et al. (US Patent No. 5,861,675, hereinafter “Sasaki”).
Regarding be independent claim 21, Figure 12 of Choi discloses a device comprising: 
an image sensor element 12 (“photodiode”- ¶0036) disposed in a substrate 10 (“substrate”- ¶0036); and 

a first metal pillar 42/44 (collectively 42 and 44, specifically the right stack of 42/44) and a second metal pillar 42/44 (collectively 42 and 44, specifically the left stack of 42/44) having a gap 68 (“opening”- ¶0095; see Fig. 11 for notation) therebetween that is aligned with the image sensor element 12, and 
wherein the first metal pillar 42/44 and the second metal pillar 42/44 each include a first metal layer 44 (“second wire... copper”- ¶0069) disposed directly on a second metal layer 42 (“second barrier metal material layer pattern”- ¶0069), the first metal layer 44 includes a first metal (i.e., copper- ¶0069), and the second metal layer 42 includes a second metal (¶0069).
Choi does not expressly disclose the second metal layer includes a second metal and fluorine.
Sasaki discloses a device comprising a barrier metal which is comprised of a tungsten nitride film containing fluorine such that it includes a second metal (i.e., tungsten) and fluorine (see Abstract).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi such that wherein the barrier metal of the second metal layer is comprised of a tungsten nitride film containing fluorine such that the second metal layer includes a second metal (i.e., tungsten) and fluorine as taught by Sasaki for the purpose of utilizing a suitable and well-known composition for a barrier metal which has good step coverage (see Sasaki Abstract).
 claim 23, Choi does not expressly disclose wherein a thickness  of the first metal layer is substantially the same as a thickness  of the second metal layer.
However, it would have been obvious to form a thickness (i.e., the thickness of top portion 43 of 44) of the first metal layer 44 and a thickness (i.e., the thickness of the bottom portion of 42 which extends adjacent to layer 32) of the second metal layer 42 at the claimed value (i.e., 1000 Å as detailed in claim 24) such that a thickness of the first metal layer is substantially the same as a thickness of the second metal layer, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 24, Choi does not expressly disclose wherein the thickness of the first metal layer and the thickness of the second metal layer is 1000 Å.
However, it would have been obvious to form the thickness (i.e., the thickness of top portion 43 of 44) of the first metal layer 44 and the thickness (i.e., the thickness of the bottom portion of 42 which extends adjacent to layer 32) of the second metal layer 42 at the claimed value, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Allowable Subject Matter
Claims 29-34 and 41-46 are allowed.
Regarding independent claim 29, the claim is allowed for reasons as previously indicated in line number 6 of the office action mailed on 3/9/2021. 
Claims 30-34 are allowed as being dependent on allowed claim 29.
Regarding independent claim 41, the claim is allowed, because the prior art of record including Toyoda and/or Choi, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the first material stack and the second material stack of the multi-layer grid each include: a dielectric layer, a first metal layer disposed over the dielectric layer, a second metal layer disposed over the first metal layer, and a third metal layer disposed over the second metal layer, wherein the first metal layer includes a first metal, the second metal layer includes a second metal, and the third metal layer includes a third metal and fluorine, and further wherein the dielectric layer, the first metal layer, the second metal layer, and the third metal layer have the same width”.
Claims 42-46 are allowed as being dependent on allowed claim 41.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAY C CHANG/Primary Examiner, Art Unit 2895